DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 02/22/21.

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
3.	The objection to Claims 2-13, 16, and 26-29 as set forth in the Non-Final Rejection filed 09/29/20 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 2-13, 16, and 26-29 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as set forth in the Non-Final Rejection filed 09/29/20 is overcome by the Applicant’s amendments.

Examiner’s Note
5.	The Office has relied upon national phase publication US 2008/0220285 A1 as the English equivalent of WIPO publication WO 2006/122630 A1 (herein referred to as "Vestweber et al.”).

Allowable Subject Matter
6.	Claims 2-33 are allowed.
	The closest prior art is provided by Vestweber et al. (WO 2006/122630 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    155
    406
    media_image1.png
    Greyscale

([0010]), which can be narrowed to the following forms:

    PNG
    media_image2.png
    244
    449
    media_image2.png
    Greyscale

([0034]) where X1-3 = independently O, S, N(R1), among others ([0017]), Y = N, P, among others ([0011]), and s = 1-3 ([0021]).  An explicit embodiment is disclosed:

    PNG
    media_image3.png
    248
    448
    media_image3.png
    Greyscale

(page 10).  However, it is the position of the Office neither Vestweber et al. singly nor in combination with any other prior art provides sufficient motivation to produce a compound fully encompassed by the formula as defined by the Applicant, particularly in regards to the nature of L1-A1 and L2-A2, and the nature of the substituent group(s) Y(s) on Ar1-3 and Ar3’.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY YANG/Primary Examiner, Art Unit 1786